Order, as resettled, modified by striking therefrom that part thereof which enjoins defendant, its agents, servants and employees, from operating any and all.motor trucks over *685East Ninety-eighth street between Avenues L and M; that part thereof which provides for a forfeiture of $1,000 in the event of a violation of the order, and that paragraph thereof which refers to an “ independent contractor; ’? and as so modified affirmed, with ten dollars costs and disbursements to the appellant. The persons who are operating trucks over East Ninety-eighth street, which is stated to be the private property of the plaintiffs, are acting on their own responsibility, without any direction by or relationship to the defendant fer which it may be held responsible. While they enter upon defendant’s land, the course that they pursue to reach it is of their own choice. The court had no power to provide punishment in anticipation of a violation of the injunction. Lazansky, P. J., Young, Kapper, Hagarty and Tompkins, JJ., concur.